--------------------------------------------------------------------------------

Exhibit 10.19

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement ("

Agreement") is made and entered into as of January 31, 2007, by and between
BroadWebAsia, Inc., a British Virgin Islands corporation (the "Company"), and
James Iacabucci ("Stockholder").



WHEREAS, pursuant to that certain Employment Agreement, dated as of the date
hereof  ("

Employment Agreement"), Stockholder has been issued three hundred forty-five
thousand (345,000) shares ("Shares") of the capital stock of the Company, par
value $.00004 per share ("Stock"), which represents approximately three percent
(3%) of the currently issued and outstanding shares of Stock; and



WHEREAS, in connection with the issuance of the Shares pursuant to the
Employment Agreement, the parties desire to provide to the Company a right of
repurchase for the Shares issued to Stockholder.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1.

     Scope of Repurchase Right. The Company shall have the right (but not an
obligation) to repurchase the Shares issued to Stockholder pursuant to the
Employment Agreement (the "Restricted Stock"), as provided below (collectively,
the "Right of Repurchase").



2.

     Repurchase Price. The Right of Repurchase shall be exercisable at a price
equal to $.001 per share ("Repurchase Price").



(a)

    Exercise Period. Subject to subsections (b) and (c) below, the Right of
Repurchase shall be exercisable as follows:



(i)

     In the event that Stockholder ceases to provide services to the Company as
an employee, director or consultant ("Service") for any reason, with or without
cause (subject to subsection 2(a)(iii) below), within forty-five (45) months of
the date hereof (the "Vesting Period"), the Right of Repurchase shall apply to
that number of shares of Restricted Stock as determined pursuant to Section
2(a)(ii) below, and shall be exercisable during the ninety (90)-day period
following the date when Stockholder ceases to provide Service to Company.



(ii)

    The Company's Right of Repurchase shall lapse with respect to one-sixteenth
(.625%) of the shares of Restricted Stock on February 1, 2007 ("Initial Vesting
Date"), and on each three month anniversary thereafter (May 1st, August 1st and
November 1st) (each a "Vesting Date"), ratably during the forty-five (45) month
period after the Initial Vesting Date, such that no shares of Restricted Stock
shall be subject to the Right of Repurchase on November 1, 2010, and such shares
shall be fully vested.



(iii)

  Notwithstanding the foregoing, in the event Stockholder's Service with the
Company is terminated by the Company for reasons other than for Cause (as such
term is defined in the Employment Agreement), then the vesting of the Restricted
Stock will accelerate so that the shares of Restricted Stock that are scheduled
to vest on each of the next four (4) Vesting Dates following such Service
termination date shall vest immediately upon such Service termination date.



--------------------------------------------------------------------------------

(b)

    Acceleration of Vesting. In the event a "Change of Control" (as defined
below) transaction occurs, then the vesting of the Restricted Stock will
accelerate so that fifty percent (50%) of the shares of Restricted Stock that
are scheduled to vest on each Vesting Date following such Change of Control
shall vest immediately prior to the closing of such Change of Control
transaction. For purposes hereof, "Change in Control" means (i) a change in the
ownership of the Company, or (ii) a change in the ownership of a substantial
portion of the assets of the Company.

A change in the ownership of the Company occurs on the date that any one person
or more than one person acting as a group acquires ownership of shares of Stock
of the Company that, together with shares of Stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the total outstanding shares of Stock of the Company.
However, if any person or group is considered to own more than fifty percent
(50%) of the total fair market value or total voting power of the Stock of the
Company, the acquisition of additional shares of Stock by the same person or
persons or the transfer of shares by such person or persons to an entity, at
least 50% of the total value or voting power of which is owned immediately after
such transfer, directly or indirectly, by such person or persons, is not
considered to cause a change in the ownership of the Company. Also, there is no
Change in Control event when there is an acquisition of Stock by the Company or
an employee benefit plan maintained by the Company, or when there is a transfer
of Stock from any person or group to another person, group, or trust for estate
planning purposes, or where, after the transfer of Stock, the Stock so
transferred does not remain outstanding. Also there is no Change in Control
event when and if Brad Greenspan transfers any of his ownership interest in the
Company to LiveUniverse or a subsidiary of LiveUniverse.

A change in the ownership of a substantial portion of the Company's assets
occurs on the date that any one person, or more than one person acting as a
group acquires assets from the Company that have a total gross fair market value
of at least 50% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition. For this purpose, gross fair
market value means the value of the assets of the Company, or the value of the
assets being disposed of, determined without regard to any liability associated
with such assets. There is no Change in Control when there is a transfer to an
entity that is controlled by the Company's shareholders immediately after the
transfer. The transfer of assets by the Company is not treated as a change in
ownership of such assets if the assets are transferred to: (a) a shareholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to Stock of the Company; (b) an entity, 50% or more of the total value
or voting power of which is owned immediately after the transfer, directly or
indirectly, by the Company; (c) a person, or more than one person acting as a
group, that owns immediately after the transfer, directly or indirectly, 50% or
more of the total value or voting power of all the outstanding shares of Stock
of the Company; or (d) an entity, at least 50% of the total value or voting
power of which is owned immediately after the transfer, directly or indirectly,
by a person described in (c) above.

--------------------------------------------------------------------------------

Notwithstanding anything contained herein to the contrary, no Change in Control
shall be considered to have occurred unless a "change in control event" would
have occurred with respect to the Company under Internal Revenue Service Notice
2005-1 or any successor guidance or regulation.

In addition to the foregoing, if the Company sells, or otherwise transfers for
value, one hundred percent (100%) of its interests in one or more of its
portfolio companies or other assets to a third party (resulting in a change in
ownership of such assets, but not constituting a Change of Control with respect
to the Company) (a "

Portfolio Transfer"), then the vesting of the Restricted Stock will accelerate
so that Portfolio Percent (as defined below) of the shares of Restricted Stock
that are scheduled to vest on each Vesting Date following such Portfolio
Transfer shall vest immediately prior to the closing of such Portfolio Transfer.
For Purposes hereof, "Portfolio Percent" shall mean the gross fair market value
of the assets transferred in such Portfolio Transfer divided by the gross fair
market value of the Company immediately prior to such Portfolio Transfer, as
determined in the good faith judgment of the board of directors of the Company.

(c)     Non Applicability of Right of Repurchase. The Right of Repurchase shall
not exist with respect to shares of Restricted Stock in the event that a
determination is made by counsel for Company that such Right of Repurchase is
not permitted under applicable federal or state securities laws.

(d)     Rights of Repurchase Adjustments. If there is any change in the number
of outstanding shares of capital stock by reason of a stock split, reverse stock
split, stock dividend, an extraordinary dividend payable in a form other than
stock, recapitalization, combination or reclassification, or a similar
transaction affecting the Company's outstanding securities without receipt of
consideration, then (i) any new, substituted or additional securities or other
property (including money paid other than as an ordinary cash dividend)
distributed with respect to any Restricted Stock (or into which such Restricted
Stock thereby become convertible) shall immediately be subject to the Right of
Repurchase in the proportion that unvested shares of Restricted Stock bears to
the all shares of Restricted Stock; and (ii) appropriate adjustments to reflect
the distribution of such securities or property shall be made to the number
and/or class of the Restricted Stock and to the price per share to be paid upon
the exercise of the Right of Repurchase; provided, however, that the aggregate
Repurchase Price payable for the Restricted Stock shall remain the same.

(e)     Termination of Rights as Shareholder. If Company makes available, at the
time and place and in the amount and form provided in this Agreement, the
consideration for the shares of Restricted Stock to be repurchased in accordance
with the terms hereof, then after such time the person from whom such shares are
to be purchased shall no longer have any rights as a holder of such shares of
Restricted Stock (other than the right to receive payment of such consideration
in accordance with this Agreement). Such shares of Restricted Stock shall be
deemed to have been purchased in accordance with the applicable provisions
hereof, whether or not the certificate(s) therefor have been delivered to
Company.

(f)     Escrow. Upon issuance, the certificates for shares of Restricted Stock
shall be deposited in escrow with the Company to be held in accordance with the
provisions of this Agreement. Any new, substituted or additional securities or
other property described in Section 2(d) above shall immediately be delivered to
the Company to be held in escrow. All regular cash dividends on Restricted Stock
(or other securities at the time held in escrow) shall be paid directly to the
Purchaser and shall not be held in escrow. The shares of Restricted Stock,
together with any other assets or securities held in escrow hereunder, shall be
surrendered to the Company for repurchase and cancellation upon the Company's
exercise of its Right of Repurchase. In any event, all shares of Restricted
Stock (and any other vested assets and securities attributable thereto) shall be
released following 90 days after the earlier of (i) the Purchaser's cessation of
Service or (ii) the lapse of the Right of Repurchase, to the extent not
otherwise repurchased by the Company in accordance with the terms hereof.

--------------------------------------------------------------------------------

(g)

    Retention of Shares. Purchaser shall immediately deliver to the Company the
collateral instruments of transfer for the shares of Restricted Stock executed
in blank, to be held by the Company until such time as all shares of Restricted
Stock are no longer subject to the Right of Repurchase and any indebtedness with
respect to those shares has been paid in full.

3.     Miscellaneous/General.

(a)     Amendment. No modification or amendment hereof shall be valid and
binding, unless it be in writing and signed by Stockholder and the Company.

(b)     Benefit. Except as otherwise expressly limited herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors, and administrators of the parties hereto. None of the
rights, privileges, or obligations set forth in, arising under, or created by
this Agreement may be assigned or transferred without the prior consent in
writing of Stockholder and the Company.

(c)     Headings. Section headings are inserted herein for convenience only and
shall not control or affect the meaning or construction of any of the provisions
hereof.

(d)     Governing Law; Jurisdiction. This Agreement shall be construed in
accordance with, and governed by, the laws of the State of California, without
reference to the conflict of laws principles thereof. Any dispute arising under
or in relation to this Agreement shall be resolved in any competent court
located in Los Angeles County, California, and each of the parties hereby
submits irrevocably to the jurisdiction of any such court.

(e)     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and enforceable against
the parties actually executing such counterpart, and all of which together shall
constitute one and the same instrument.

(f)     Entire Agreement. This Agreement represents the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and all prior conversations, negotiations, understandings and agreements between
the parties hereto concerning the subject matter hereof are hereby expressly
superseded.

[Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties have executed this Agreement on the day and year first above
written.

  "COMPANY"   BroadWebAsia, Inc.,   a British Virgin Island corporation      
By: ________________________________   Name:   Title:                  
"STOCKHOLDER"       ___________________________________   James Iacabucci

--------------------------------------------------------------------------------